           Case 1:20-cv-02323-SES Document 14 Filed 02/11/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT M. GRAY,                        :      CIVIL NO.: 1:20-cv-02323
                                       :
               Plaintiff,              :
                                       :
      v.                               :      (Magistrate Judge Schwab)
                                       :
KRISTINA L. PALMER,                    :
                                       :
               Defendant.              :

                                     ORDER
                                 February 11, 2021

      The plaintiff, Robert M. Gray (“Gray”), filed a motion for default judgment

(doc. 8) and a motion to compel discovery (doc. 13). Gray’s motion for default

judgment is merely the first page of our form for a judgment in a civil action. Doc.

8. The defendant, Kristina L. Palmer (“Palmer”), filed a motion to strike Gray’s

motion for default judgment on January 22, 2021, as violative of the requirements

for pursuing a default judgment under Federal Rule of Civil Procedure 55. Doc. 11.

Gray made no response to Palmer’s motion to strike, and the time for such a

response has elapsed.

      Gray’s motion to compel discovery seeks a list of documents from Palmer

and American Legion Post 26. Doc. 13. In keeping with the Federal Rules of Civil

Procedure and the Local Rules of the Middle District of Pennsylvania, Gray must

confer with defense counsel by way of a deficiency letter in a good faith effort to
        Case 1:20-cv-02323-SES Document 14 Filed 02/11/21 Page 2 of 2




resolve by agreement the discovery issues raised before seeking the intervention of

the court.

      In keeping with the foregoing, IT IS ORDERED that Palmer’s motion to

strike Gray’s motion for default judgment is GRANTED, and Gray’s motion for

default judgment is STRICKEN. IT IS FURTHER ORDERED that Gray’s

motion to compel discovery is DENIED, and Gray shall not file additional motions

to compel discovery before making a good faith effort to resolve any discovery

issues with defense counsel.


                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             United States Magistrate Judge




                                         2
